320 F.2d 913
Ruth W. COOPERv.COMMISSIONER OF INTERNAL REVENUE.
No. 7349.
United States Court of Appeals Tenth Circuit.
May 16, 1963.

On petition to review decision of The Tax Court of the United States.
No one for petitioner.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, and Morton K. Rothschild, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition to review docketed and dismissed May 16, 1963, on motion of respondent, on the ground that the petition for review was untimely filed.